       Case 3:16-cv-05541-JST Document 282 Filed 07/11/19 Page 1 of 9




 1 Barry Himmelstein (SBN 157736)
   barry@himmellaw.com
 2 HIMMELSTEIN LAW NETWORK
   2000 Powell St., Ste. 1605
 3 Emeryville, CA 94608
   Telephone: (510) 450-0782
 4 Facsimile: (510) 924-0403
 5 Alexander Stern (SBN 308961)
   alex@sternlegalservices.com
 6 STERN LEGAL SERVICES
   13428 Maxella Avenue # 446
 7 Marina Del Rey, CA 90292
   Telephone: (310) 403-1875
 8 Facsimile: (310) 457-6304
 9 Attorneys for Plaintiff Cathy LeBendig
10
                          IN THE UNITED STATES DISTRICT COURT
11
                            NORTHERN DISTRICT OF CALIFORNIA
12
                                   SAN FRANCISCO DIVISION
13
14
   IN RE WELLS FARGO & COMPANY                       Lead Case No. 3:16-cv-05541-JST
15 SHAREHOLDER DERIVATIVE
   LITIGATION                                        PLAINTIFF CATHY LEBENDIG’S
16                                                   OPPOSITION TO CO-LEAD COUNSEL’S
                                                     MOTION FOR AWARD OF
17 This Document Relates to:                         ATTORNEYS’ FEES AND
                                                     REIMBURSEMENT AWARDS TO CO-
18 ALL ACTIONS                                       LEAD PLAINTIFFS

19                                                   Date: August 1, 2019
                                                     Time: 2:00 p.m.
20                                                   Courtroom 9, 19th Floor
                                                     Judge: Hon. Jon S. Tigar
21
22
23
24
25
26
27
28
                                                                                  3:16-cv-05541-JST
                                            LEBENDIG’S OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
         Case 3:16-cv-05541-JST Document 282 Filed 07/11/19 Page 2 of 9




 1          Plaintiff Cathy LeBendig, the plaintiff in consolidated action LeBendig v. Wells Fargo &

 2 Company, et al., Case No. 4:16-cv-06262-JST (“LeBendig”) respectfully submits this Opposition

 3 to Co-Lead Counsel’s Motion for Award of Attorneys’ Fees and Reimbursement Awards to Co-
 4 Lead Plaintiffs (ECF No. 277).
 5 I.       INTRODUCTION

 6          Res ipsa loquitur.

 7 II.      RELEVANT FACTS AND PROCEDURAL HISTORY

 8          A. Plaintiff Cathy LeBendig, A Wells Fargo Branch Auditor, Discovered and
               Reported the Misconduct Alleged
 9          Plaintiff Cathy LeBendig (“LeBendig”) worked for Wells Fargo & Company (“Wells
10 Fargo”) for 42 years, until January 7, 2017. Declaration of Cathy LeBendig in Support of
11 Opposition to Co-Lead Counsel’s Motion for Award of Attorneys’ Fees (“LeBendig Decl.”) ¶ 2.
12 Wells Fargo is the only employer LeBendig has ever worked for. Id.
13          From 1999 until her disability in 2015, LeBendig was a Quality Assurance Analyst, which
14 is essentially a branch examiner, primarily examining branches located from Daly City to Santa
15 Cruz, although she also examined branches located in Texas, Florida, Pennsylvania, Oregon, and
16 Alaska. Id. ¶ 3. Per Wells Fargo procedure, she would typically visit each branch a minimum of
17 once a year, randomly pull the account-opening records for seven accounts opened within a 30-
18 day period preceding her visit, and examine them for missing signatures, account holder
   identification (such as a driver’s license), or other deficiencies. Id. Each December, she would
19
   participate in regional meetings to determine the review procedure for the following year. Id.
20
           As early as 2007, LeBendig began finding large numbers of new accounts without
21
   signature cards or signed applications on file. Id. ¶ 4. The results of her examinations, including
22
   the nature and number of missing items, would be aggregated in a Technical Exceptions Report,
23
   which would go to the Branch Manager, District Manager, and Regions. Id. She repeatedly
24
   brought the problem to the attention of her supervisors, and participated in quarterly telephone or
25
   in-person meetings with the Regions President, Market Area Managers, District Managers, and
26
   Market Area Support Supervisors – including meetings at Wells Fargo headquarters in San
27
   Francisco – at which the matter was discussed extensively, and it was generally acknowledged that
28
                                                        1                                3:16-cv-05541-JST
                                               LEBENDIG’S OPPOSITION TO MOTION FOR ATTORNEYS’ FE
        Case 3:16-cv-05541-JST Document 282 Filed 07/11/19 Page 3 of 9




 1 branch employees were engaging in these behaviors due to the constant pressure they were under
 2 to meet Wells Fargo’s sales targets. Id.

 3          Wells Fargo required LeBendig and other Quality Assurance Analysts to give branches 24

 4 hours advance notice of their visits, during which time branch employees often worked frantically
 5 until late at night to “cover their tracks” as to the missing items – often with the help of the Market
     Support Analyst from Regions. Id. ¶ 5. Instead of reducing its sales targets, or directing its
 6
     employees to stop engaging in these behaviors, Wells Fargo took dramatic a step to conceal their
 7
     misconduct: in 2014, Wells Fargo doubled the number of new accounts that it would allow to
 8
     be missing a signature (i.e., without declaring an “exception”) from 1 out of 7 to 2 out of 7. Id.
 9
     ¶ 6.
10
            LeBendig’s persistent complaints to upper management about the problem were
11
     completely ignored. Id. ¶ 7. Accordingly, LeBendig sought out qualified counsel, and filed this
12
     case, in the hope of remedying as a shareholder what she had been unable to remedy as an
13
     employee. Id.
14          Due to her status as a lifetime employee of Wells Fargo, its stock comprises an outsize
15 portion of her holdings. Id. ¶ 8. As of the record date of February 26, 2019, LeBendig holds
16 6,273 shares of Wells Fargo, comprising over 30% of her 401(k). Id.
17          B. Co-Lead Counsel Were Appointed Because of Their Stated Willingness to
               Coordinate and Work With Plaintiffs’ Counsel in the Related Actions
18
            Of the actions consolidated as In re Wells Fargo & Company Shareholder Derivative
19
     Litigation, LeBendig was the sixth to be filed, on October 28, 2016. See LeBendig ECF No. 1.
20
     LeBendig stipulated to consolidation on November 23, 2016 (ECF No. 35), and the first eight
21
     actions were ordered consolidated on December 12, 2016 (ECF No. 39).
22
            On December 13, 2016, LeBendig, along with the plaintiffs in two of the other
23
     consolidated cases (Victoria Shaev and Robert Elson, IRA) filed their Response to Motions for the
24
     Appointment of Lead Plaintiffs and Lead Counsel (ECF No. 43), stating that they:
25
                     having reviewed the competing motions (ECF Nos. 27, 30, 34, and
26                   36) hereby withdraw their lead plaintiff motion (ECF No. 29).
                     Plaintiffs Shaev, Elson, and LeBendig support the joint motion by
27                   the Colorado Fire and Police and City of Birmingham (ECF No. 34)
                     based on their retention of capable and experienced counsel (to wit,
28                   Lieff Cabraser Heimann & Bernstein LLP and Saxena White P.A.),
                                                        2                                 3:16-cv-05541-JST
                                              LEBENDIG’s OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
       Case 3:16-cv-05541-JST Document 282 Filed 07/11/19 Page 4 of 9



                   and their stated willingness to coordinate and work with plaintiffs’
 1                 counsel in the related actions.
 2         In their December 15, 2016 memorandum of law in further support of their motion to

 3 appoint Lieff Cabraser and Saxena White as co-lead counsel (ECF No. 45), those firms
 4 represented to the Court that:
 5                 they have the support of the remaining plaintiffs who filed
                   complaints in this action, each of whom has endorsed the leadership
 6                 structure proffered by Colorado Fire and Police and Birmingham
                   and noted the superior efficiencies and advantages offered by such
 7                 structure.
 8                 Lieff Cabraser, based in San Francisco, has consistently
                   demonstrated strong leadership while working cooperatively and
 9                 efficiently with non-lead plaintiffs’ lawyers to achieve excellent and
                   expeditious results, both in litigation in this District and others.
10                 Furthermore, Lieff Cabraser brings successful trial experience to this
                   case as well as familiarity with Wells Fargo’s banking operations,
11                 having recently secured a $203 million judgment at trial in this
                   District against Wells Fargo Bank in a case involving checking
12                 account overdraft fees. Gutierrez v. Wells Fargo Bank, No. C 07-
                   05923 WHA (N.D. Cal. May 21, 2015).
13
                   As discussed below, Colorado Fire and Police and Birmingham have
14                 “made the better showing, having received widespread, vocal
                   recognition of their inclusive approach to working with other
15                 plaintiffs and co-counsel in this case,” id, and exemplify the
                   requisite fiduciary character to lead this shareholder derivative suit.
16
                   Four of the plaintiffs who filed cases in this Consolidated Action,
17                 Victoria Shaev, Robert Elson, IRA, Cathy LeBendig, and Alison
                   Sherman, have recognized Colorado Fire and Police’s and
18                 Birmingham’s superior position and strong leadership, and fully
                   support its appointment. These plaintiffs have filed memoranda
19                 stating that they believe that Colorado Fire and Police and
                   Birmingham are best suited to serve as Co-Lead Plaintiffs.
20                 Colorado Fire and Police’s and Birmingham’s efforts here have
                   created efficiencies by alleviating the burden on this Court of having
21                 to consider additional lead counsel motions. See Hewlett Packard
                   Co., 2013 WL 792642, at *8 (selecting lead plaintiff and its counsel
22                 that had “made the better showing, having received widespread,
                   vocal recognition of their inclusive approach to working with other
23                 plaintiffs…” ); see also ECF No. 43 (plaintiffs Shaev, Elson and
                   LeBendig supporting Colorado Fire and Police’s and Birmingham’s
24                 joint lead plaintiff application “based on their retention of capable
                   and experienced counsel (to wit, Lieff Cabraser Heimann &
25                 Bernstein LLP and Saxena White P.A.), and their stated willingness
                   to coordinate and work with plaintiffs’ counsel in the related
26                 actions.”)[.]
                   As detailed in Colorado Fire and Police’s and Birmingham’s
27                 Motion, Lieff Cabraser brings successful trial experience to this case
                   as well as familiarity with Wells Fargo’s banking operations, having
28
                                                      3                           3:16-cv-05541-JST
                                            LEBENDIG’s OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
        Case 3:16-cv-05541-JST Document 282 Filed 07/11/19 Page 5 of 9



                    recently secured a $203 million judgment at trial in this District
 1                  against Wells Fargo Bank in a case involving checking account
                    overdraft fees. Gutierrez v. Wells Fargo Bank, No. 07-cv-05923
 2                  WHA (N.D. Cal. May 21, 2015). Plaintiffs’ Counsel are thus
                    intimately familiar with Wells Fargo’s business and history, and are
 3                  well-positioned to take advantage of the experience garnered from
                    the firm’s other litigation involving Wells Fargo, which will help
 4                  ensure that this Action is prosecuted in an effective and efficient
                    manner. Lieff Cabraser’s Wells Fargo-specific experience weighs in
 5                  favor of appointing Lieff Cabraser and Saxena White as Co-Lead
                    Counsel.
 6
     Id. at 2, 4, 6, 10, 13 (citations omitted). See also Reply in Support of Joint Motion (ECF No. 58),
 7
     at 5 (“In their supporting statements, the four plaintiffs assert they support Colorado Fire and
 8
     Police and Birmingham not only because they will serve plaintiffs’ interests well in the litigation,
 9
     but also because they have demonstrated a willingness and ability to effectively coordinate with
10 other plaintiffs and counsel and honor agreements among counsel. See ECF Nos. 43; 44.”), 10
11 (“Both firms . . . have already demonstrated the requisite cooperation and coordination incumbent
12 on lead counsel.”), 11-12 (“Lieff Cabraser’s experience litigating against Wells Fargo is further
13 reason to appoint Lieff Cabraser Co-Lead Counsel with Saxena White. Between 2007 and 2015,
14 Lieff Cabraser litigated and ultimately achieved a $203 million judgment at trial in this District
15 against Wells Fargo Bank in a case involving checking account overdraft fees. See Gutierrez v.
16 Wells Fargo Bank, No. C 07-05923 WHA (N.D. Cal.). No other firm seeking appointment as lead
17 counsel can claim this degree of success against Wells Fargo.”), 13 (“Further, Lieff Cabraser has
18 the distinction of having faced and defeated Wells Fargo at trial in this District.”).
19          For the record, LeBendig’s counsel, Barry Himmelstein, tried the Gutierrez v. Wells Fargo
     case with Mr. Heimann, presented the entire damages case, and from LCHB’s first involvement in
20
     the case single-handedly conducted all of the remaining discovery and virtually all of the
21
     remaining pre-trial briefing.1
22
23
   1
     From the time LCHB associated into the case until commencement of trial, Himmelstein single-
24 handedly conducted all of the remaining discovery, and single-handedly briefed and argued all of
   the remaining pre-trial motions except for Wells Fargo’s motion for reconsideration of the court’s
25 order rejecting its defense of federal preemption, including plaintiffs’ motion to exclude the
   testimony of Wells Fargo’s experts, and the opposition to Wells Fargo’s motion for summary
26 judgment or to decertify the class. At trial, Himmelstein presented the testimony of plaintiffs’
   damages expert, and cross-examined Wells Fargo’s damages expert. Richard Heimann, who had
27 virtually no involvement with any of the pre-trial briefing, was the only other LCHB attorney to
   question witnesses at trial. See Declaration of Barry Himmelstein in Support of Opposition to Co-
28 Lead Counsel’s Motion for Award of Attorneys’ Fees (“Himmelstein Decl.”) ¶¶ 2-6.
                                                      4                                   3:16-cv-05541-JST
                                              LEBENDIG’s OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
        Case 3:16-cv-05541-JST Document 282 Filed 07/11/19 Page 6 of 9




 1          On January 12, 2017, the Court granted co-lead counsel’s motion, finding that

 2                 four other Plaintiffs in this action support Colorado/Birmingham’s
                   proposed leadership structure because of “their stated willingness to
 3                 coordinate and work with plaintiffs’ counsel in the related actions”
                   and their “demonstrated dedication to vigorously pursuing the
 4                 interest of those represented.” ECF Nos. 43, 44. This “widespread,
                   vocal recognition of their inclusive approach to working with other
 5                 plaintiffs and co-counsel in this case” weighs strongly in favor of
                   their appointment. The Court concludes that this factor will be
 6                 critical given the size and complexity of this consolidated action.

 7 Order Regarding Motions to Consolidate and Appoint Lead Plaintiff and Counsel (ECF No. 70) at
 8 5 (citing Nicolow v. Hewlett Packard Co., 2013 WL 792642, at *8 (N.D. Cal. 2013)).
 9          C. LCHB Refused to Avail Itself of Ms. LeBendig’s Unique Expertise, Despite Her
               Repeated Offers of Assistance
10          On January 13, 2017 – the day after LCHB was appointed Co-Lead Counsel, with
11 LeBendig’s support – counsel for LeBendig emailed Mr. Heimann, Ms. Dermody and Mr.
12 Diamand, stating:
13                 Congratulations on your appointment as co-lead counsel. It was a
                   pleasure seeing all of you yesterday.
14
                   My client, plaintiff Cathy LeBendig, worked for Wells Fargo for 42
15                 years. It is the only company she has ever worked for. She spent
                   the last 16 years as a Quality Assurance Analyst, which is basically
16                 a branch auditor, primarily in Northern California. She ceased to be
                   an employee less than a week ago, on January 7, 2017.
17
                   While many Wells Fargo employees have stepped forward to
18                 provide valuable anecdotal information, by virtue of her position as
                   a branch auditor, Ms. LeBendig has detailed, systematic knowledge
19                 of the issues at the heart of the litigation, including the systems
                   Wells Fargo had in place to detect such misconduct, and how it was
20                 regularly and systematically reported up the food chain. I believe
                   this information will be very useful in formulating a discovery plan.
21
     Himmelstein Decl., Exh. A.
22
            After receiving no substantive response to this email for over two months, on March 20,
23 2017 – three days after Wells Fargo filed its first motion to dismiss – counsel for Ms. LeBendig
24 once again emailed Mr. Diamand, copying Mr. Heimann and Ms. Dermody, stating that “I see in
25 their motion to dismiss, they are going after the absence of systematically-reported misconduct. If
26 we can work through the issues I described in my prior [January 13, 2017] email, I believe Ms.
27 LeBendig could provide substantial assistance in identifying relevant information.”
28
                                                      5                           3:16-cv-05541-JST
                                            LEBENDIG’s OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
        Case 3:16-cv-05541-JST Document 282 Filed 07/11/19 Page 7 of 9




 1          On March 22, 2017, Ms. LeBendig and her counsel held a thirty-minute conference call

 2 with Mr. Diamand, at which she introduced herself, described her early discovery and reporting of

 3 the misconduct at issue, and offered her assistance in developing the case. Himmelstein Decl. ¶ 8.
 4 Later that day, LeBendig’s counsel followed up with an email to Mr. Diamand stating that:
 5                  we have an answer to the question you posed in our conversation
                    today: Yes, Cathy did call the ethics line several times. I spoke to
 6                  her just now and she let me know that she called the line about 6
                    different times. Sometimes she gave her name and sometimes she
 7                  called anonymously. In the course of her audits she would notice
                    that quite a few accounts were missing signatures, and she would
 8                  call to report that she suspected a team member was doing
                    “something funny” because of the missing signatures. She told me
 9                  that sometimes she didn't bother to call the ethics line, however,
                    because she realized that nothing was being done about the problem
10                  no matter how many times she was reporting it.
     Himmelstein Decl. Exh. A.
11
            On April 5, 2017, Mr. Diamand replied that “[i]f and when we get deeper into the case,
12
     we’d be happy to reconnect again.” Id. Prior to settlement, neither Ms. LeBendig or her counsel
13
     ever heard from Co-Lead Counsel again, while they racked up enough hours to justify their
14
     exorbitant $58 million fee application.
15
            D. LCHB Always Intended to Deny Ms. LeBendig’s Counsel Any Fees, and
16             Deliberately Concealed That Intention
17          On February 28, 2019, Co-Lead Counsel filed their motion for preliminary approval of the

18 proposed settlement (ECF No. 270), which was fully briefed on April 2, 2019 (ECF No. 272). On
19 April 4, 2019, with the case essentially over, and Ms. LeBendig’s still-outstanding offer of
   assistance having become moot, Ms. LeBendig’s counsel emailed Mr. Diamand, saying “[s]orry to
20
   bother you, but at some point, are you going to be requesting people’s lodestar for the shareholder
21
   derivative case? I don’t have much, but it’s all in my timekeeping software, so I can get it to you
22
   anytime.” Himmelstein Decl., Exh. A.
23
           On May 14, 2019, the Court granted the motion for preliminary approval (ECF No. 274).
24
   Having received no response to his April 4 email, on May 22, 2019, counsel for Ms. LeBendig
25
   emailed Mr. Diamand yet again, this time copying Mr. Heimann, inquiring “Are you going to
26
   respond, or are your going to force me to file something?” Himmelstein Decl., Exh. A. Mr.
27
   Diamand responded that “[w]e were waiting for Judge Tigar to issue his preliminary approval
28
                                                      6                                  3:16-cv-05541-JST
                                               LEBENDIG’s OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
        Case 3:16-cv-05541-JST Document 282 Filed 07/11/19 Page 8 of 9




 1 order before responding. We are not planning on asking for your lodestar or compensating your
 2 firm.” Id.

 3 III.     LCHB, AND MS. LEBENDIG’S COUNSEL, SHOULD BE AWARDED THEIR
            LODESTAR AND COSTS
 4
            The foregoing facts speak for themselves. Presented with a clear opportunity to short-
 5
     circuit discovery, LCHB adopted a policy of deliberate avoidance. One can only speculate as to
 6
     their motivations, whether the desire to increase their lodestar in support of this fee application, or
 7
     lingering personal animosity, their conduct was clearly antithetical to the interests of Wells Fargo
 8
     shareholders, including Ms. LeBendig, a lifetime Wells Fargo employee, whose stock comprises
 9
     over 30% of her 401(k). See LeBendig Decl. ¶ 8.
10
            To add insult to injury, while seeking the astronomical sum of $58 million for their
11
     collective efforts – graciously waiving recoupment of costs – they refuse to compensate Ms.
12
     LeBendig’s counsel for the paltry sums necessary to prepare her complaint and offer her
13
     assistance. Having obtained their leadership position “because of ‘their stated willingness to
14
     coordinate and work with plaintiffs’ counsel in the related actions’ and their ‘demonstrated
15
     dedication to vigorously pursuing the interest of those represented’” (ECF No. 70, quoting ECF
16
     Nos. 43, 44), and having avoided, rather than embraced, Ms. LeBendig’s unique expertise and
17
     assistance in identifying, navigating, and interpreting the available evidence, LCHB deserves no
18
     more than its likely-inflated lodestar2 and reimbursement of its costs.
19
            LeBendig’s counsel’s lodestar and costs are exceedingly modest: Mr. Himmelstein has
20
     only 17 hours at his current hourly rate of $770, for a total of $13,090; Mr. Stern has only 45.5
21
     hours at an hourly rate of $450, for a total of $20,475; and Himmelstein seeks reimbursement of
22
     only the $400 filing fee in costs, for a total of $33,965. See Himmelstein Decl. ¶¶ 10-12;
23
     Declaration of Alexander Stern in Support of Opposition to Co-Lead Counsel’s Motion for Award
24
25
   2
     In Arkansas Teacher Retirement System v. State Street Corp., No. 1:11-cv-10230 (D. Mass.),
26 LCHB is fighting a highly-publicized and still-unresolved battle to justify its 25% fee request,
   including against accusations of overbilling. See A. Leibowitz, $75M Fee Award in State Street
27 Row Faces Judge’s Scrutiny, Law360 (June 24, 2019) (Himmelstein Decl., Exh. B).
28
                                                         7                           3:16-cv-05541-JST
                                               LEBENDIG’s OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
       Case 3:16-cv-05541-JST Document 282 Filed 07/11/19 Page 9 of 9




 1 of Attorneys’ Fees ¶¶ 3-4. LeBendig’s counsel should be awarded these exceedingly modest sums
 2 out of Co-Lead Counsel’s bloated fee request.

 3
 4 Dated: July 11, 2019                                Respectfully Submitted,
 5
 6                                                     By:    /s/ Barry Himmelstein
                                                              Barry Himmelstein
 7
                                                       Barry Himmelstein (SBN 157736)
 8                                                     barry@himmellaw.com
                                                       HIMMELSTEIN LAW NETWORK
 9                                                     2000 Powell St., Ste. 1605
                                                       Emeryville, CA 94608
10                                                     Telephone: (510) 450-0782
                                                       Facsimile: (510) 924-0403
11
                                                       Alexander Stern (SBN 308961)
12                                                     alex@sternlegalservices.com
                                                       STERN LEGAL SERVICES
13                                                     13428 Maxella Avenue # 446
                                                       Marina Del Rey, CA 90292
14                                                     Telephone: (310) 403-1875
                                                       Facsimile: (310) 457-6304
15
                                                       Attorneys for Plaintiff Cathy LeBendig
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   8                            3:16-cv-05541-JST
                                          LEBENDIG’s OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
